 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8       JERRY GEORGE WOOD JR.,

 9                               Plaintiff,                 CASE NO. C18-983-MJP-BAT

10           v.                                             ORDER DENYING SECOND
                                                            MOTION FOR LEAVE TO ARGUE
11       KEVIN YOUNG, et. al.,                              DEFAULT JUDGMENT AND
                                                            MOTION FOR DEFAULT
12                               Defendant.

13          THIS MATTER comes before the Court on Plaintiff Jerry G. Wood Jr.’s “Second Motion
14   for ‘Leave’ For Plaintiff to Argue ‘Default Judgment’ Issue,” and Motion for Default Judgment
15   Order. Dkt. 63, 64. Plaintiff contends the Court should grant the motion because he “was not
16   afforded the opportunity to fully argue prior to it being dismissed and/or denied.” Id. at 1. The
17   record belies the contention.
18          Plaintiff filed a motion for default on December 3, 2018. Dkt. 22. On December 10,
19   2018, defendant filed a Response, styled Motion to Strike. Dkt. 23. On December 17, 2018, a
20   report and recommendation was filed recommending Plaintiff’s motion for default be denied.
21   Dkt. 26. The report recommended dismissal because Plaintiff failed to provide defendants with
22   written notice of intent to move for default at least fourteen days before filing the motion and
23   failed to provide evidence that proper notice was given as required by LCR 55. Id. The report

     ORDER DENYING SECOND MOTION FOR
     LEAVE TO ARGUE DEFAULT JUDGMENT
     AND MOTION FOR DEFAULT - 1
 1   advised plaintiff he had a right to object to this recommendation, and that objections, if any, were

 2   due January 2, 2019. Id. On December 31, 2018, plaintiff filed a response to defendant’s motion

 3   to strike. Dkt. 29. In his response, Plaintiff did not dispute he failed to give notice as required by

 4   LCR 55. Instead he argued defendants should have timely filed an answer, and that he has

 5   limited or no access to envelopes to mail things. Id.

 6          On January 7, 2019, the Court denied plaintiff’s motion for default. Dkt. 31. Plaintiff did

 7   not seek reconsideration of this order. Instead, on January 24, 2019, he filed a notice of appeal to

 8   the Ninth Circuit seeking review of the Court’s order denying his motion for default. Dkt. 37. On

 9   February 25, 2019, the Court of Appeals dismissed plaintiff’s appeal on the grounds that an order

10   denying a motion for default judgment is not an appealable order. Dkt. 46.

11          On March 7, 2019, Plaintiff filed a “Motion for Leave to Present a Motion for

12   Reconsideration for a Default Judgment For Defendant’s Untimely Answer. Dkt. 54. The Court

13   denied the motion of March 13, 2019. Dkt. 58.

14          Based on the record before the Court there is no basis to grant Plaintiff’s motions. First, it

15   is quite evident from the proceedings in this case that Plaintiff has had ample opportunity to fully

16   argue his motion for default. Second, Plaintiff’s motions present the same arguments Plaintiff

17   previously raised and which the Court has already rejected. And third, Plaintiff’s motion is not

18   only repetitive of his prior motions but also untimely. Under LCR 7(h) motions for

19   reconsideration must be filed within fourteen days after the order to which it relates is filed.

20   Plaintiff made no attempt to timely move for reconsideration and instead filed an unwarranted

21   notice of appeal. Although Plaintiff has styled the present motion as a “Second Motion” it is

22   nothing more than a second untimely motion for reconsideration.

23          Accordingly, for the reasons set forth above the Court ORDERS:


     ORDER DENYING SECOND MOTION FOR
     LEAVE TO ARGUE DEFAULT JUDGMENT
     AND MOTION FOR DEFAULT - 2
 1          1.      Plaintiff’s motion for leave to file a second motion and motion for default Dkts.

 2   63, 64 are DENIED;

 3          2.      The Clerk is directed to STRIKE any further motions to reconsider or revisit the

 4   Court’s Order, Dkt. 31, denying plaintiff’s motion for default.

 5          3.      The Clerk shall provide a copy of this order to the parties.

 6          DATED this 26th day of March, 2019.



                                                          A
 7

 8
                                                          Marsha J. Pechman
 9                                                        United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DENYING SECOND MOTION FOR
     LEAVE TO ARGUE DEFAULT JUDGMENT
     AND MOTION FOR DEFAULT - 3
